Citation Nr: 0516309	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  98-15 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lower spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cerebrovascular accident.

3.  Whether the appellant timely perfected an appeal to the 
August 1998 rating decision which denied entitlement to 
service connection for carpel tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1984 to 
January 1987, and from July 1991 to January 1992, with 
additional periods of service in the Army Reserves.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).

In August 1994, the appellant raised the issue of entitlement 
to service connection for a psychiatric disorder.  This issue 
has not been developed for appellate review and is referred 
to the RO for appropriate disposition.

The claim of whether the appellant timely perfected an appeal 
to the August 1998 rating decision which denied entitlement 
to service connection for carpel tunnel syndrome will be 
discussed in the Remand section of this decision.  


FINDINGS OF FACT

1.  In an unappealed March 1996 rating decision, the RO 
denied the appellant's claim to reopen the issue of 
entitlement to service connection for cerebrovascular 
accident.

2.  The pertinent evidence associated with the claims file 
subsequent to the March 1996 unappealed rating decision on 
the issue of cerebrovascular accident consists of VA medical 
records and statements from the appellant and his 
representative.

3.  The evidence associated with the claims file subsequent 
to the March 1996 unappealed rating decision on the issue of 
cerebrovascular accident is cumulative of evidence previously 
submitted and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  On October 21, 2004, prior to the promulgation of a 
decision in the appeal as to the issue of entitlement to 
service connection for arthritis of the lower spine, the 
Board received notification from the appellant that he wished 
to withdraw this appeal.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim for entitlement to 
service connection for cerebrovascular accident is not new 
and material and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  

2.  The criteria for withdrawal of a substantive appeal as to 
the issue of entitlement to service connection for arthritis 
of the lower spine by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the appellant by a 
letter dated in December 2003 that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other medical records about which the 
appellant notified them.  The appellant was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. 183.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  In this case, the appellant's VA 
treatment records have been associated with the claims file.  
The appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
a statement of the case and two supplemental statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  The 
appellant was afforded VA examinations regarding residuals of 
his cerebrovascular accidents in April 1997.  Thus, VA's duty 
to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

Under the law, VA disability compensation benefits are 
provided for any veteran who incurred a disease or injury in 
the line of duty in active military service or who 
experienced aggravation of a preexisting injury in active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.4 (2004).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Basic eligibility for VA benefits is governed by specific 
laws and regulations that define a claimant's legal status as 
a veteran for such benefits, based on the claimant's type and 
character of military service.  38 U.S.C.A. § 101(2), (24) 
(West 2002); 38 C.F.R. § 3.1, 3.6 (2004).  The term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
The term "active duty for training" includes full time duty 
in the Armed Forces performed by Reserves for training 
purposes.  See 38 U.S.C.A. § 101(22)(A).  The term "inactive 
duty for training" means any duty prescribed for Reserves 
that is not full-time, e.g., voluntary training and 
maintenance duties of their assigned units.  See 38 U.S.C.A. 
§ 101(23).

New and material evidence to reopen a claim for 
cerebrovascular accident.

In a November 1994 rating decision, the RO denied service 
connection for a cerebrovascular accident (CVA), finding that 
the appellant's service medical records from 1984 to 1987 
were negative for CVA, that the first evidence of CVA was 
demonstrated in October 1992 while the appellant was not on 
active duty, that no evidence had been submitted to indicate 
the appellant's condition was incurred on active duty for 
training or on any other full time duty in the active 
reserve, and that there was no evidence of "a disease" 
occurring on full time duty in the Army Reserves.  Although 
notified of the RO's denial of the claim in December 1994, 
the appellant did not appeal that decision within one year of 
such notice; therefore, the November 1994 rating decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1991); see also 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2004).

The appellant filed a claim to reopen his claim for 
entitlement to service connection for CVA in December 1995.  
In a March 1996 rating decision, the RO determined that new 
and material evidence had not been received, and the 
appellant's claim of entitlement to service connection for 
CVA was not reopened.  Although notified of the RO's denial 
of the claim in March 1996, the appellant did not appeal that 
decision within one year of such notice; therefore, the March 
1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); see also 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2004).

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

The regulatory changes of the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in the VA 
regulations implementing the VCAA, apply only to a claim to 
reopen a finally decided claim that was received on or after 
August 29, 2001.  38 C.F.R. § 3.159(c).  As the appellant in 
this case filed his claim to reopen the issue of entitlement 
to service connection for CVA in March 1997, prior to the 
effective date for regulatory change of the new and material 
evidence requirement, the changes to the definition of new 
and material evidence will not be applied here.  The 
definition of new and material evidence in effect prior to 
August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

"New" evidence is that which is neither cumulative nor 
redundant.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
order to be "material," the evidence must be probative as 
to an element that was a specified basis of the prior final 
disallowance.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); see 38 C.F.R. § 
3.156.  The RO determined that new and material evidence had 
not been submitted to reopen the issue of entitlement to 
service connection for CVA in 1996, as the additional 
evidence did not provide a reasonable possibility of changing 
the previous decision in 1994 which found there was no 
evidence of CVA during active military service.

The evidence of record at the time of the March 1996 rating 
decision included a chronological statement of retirement 
points from October 1983 to October 1993, private treatment 
notes from April 1991 to December 1992, a DD-214 verifying 
active service from July 1991 to January 1992, an October 
1992 private physician letter indicating "areas of 
infarction," a private physician letter dated in November 
1992 indicating a normal examination, private treatment 
records from August 1993 to October 1993, a November 1993 
private physician letter indicating a history of stroke, 
service medical records from April 1994, documentation 
regarding the appellant's "unfitting medical condition" 
dated from May 1994 to September 1994, a June 1994 
notification of the appellant's medical disqualification 
discharge, a November 1994 note and a January 1995 letter 
from Military Personnel stating that the appellant's service 
medical records had been forwarded to "the Army Reserve 
Personnel Center in St. Louis, [Missouri],"an April 1995 
request to Military Personnel from the appellant for his 
service medical records, an August 1995 VA inpatient testing 
report, a November 1995 typed and unsigned private treatment 
memorandum, and VA outpatient treatment records from December 
1995.  

Evidence relevant to CVA received subsequent to the 
unappealed 1996 rating decision consists of VA medical 
records, an April 1994 "Conversation Record" regarding the 
appellant's duty assignments, an October 2004 Board hearing 
transcript, and statements from the appellant and his 
representative.

The medical evidence associated with the claims file since 
the March 1996 unappealed rating decision speaks only to 
continuing treatment for a variety of health problems, to 
include stroke prevention prescription medication.  A May 
2003 VA physician's letter states that the appellant has no 
current residual deficits from the 1992 CVA.  The occurrence 
of the 1992 CVA was considered by the RO in 1996.  
Accordingly, this evidence is merely cumulative of evidence 
that was considered at the time of the 1996 rating decision, 
and therefore is not "new" for purposes of reopening the 
appellant's claim.  Additionally, this evidence is not 
"material" as it is not probative as to an element that was 
the specified basis of the prior denial, i.e., whether the 
appellant's service medical records show the occurrence of 
CVA, whether the appellant was on active duty at the time of 
an occurrence of CVA, and whether the appellant's occurrence 
of CVA was incurred on active duty for training or on any 
other full time duty in the active reserve.  Accordingly, the 
medical and other evidence associated with the claims file 
subsequent to the 1996 unappealed rating decision is neither 
new nor material for purposes of reopening the appellant's 
claim.

The appellant's written statements, transcribed testimony, 
and the written statements of his representative, assert that 
his CVA occurrences were caused by his time on active service 
in the Persian Gulf, and also in the line of duty in the 
Reserves.  The appellant testified that he experienced 
symptoms while in the Persian Gulf that were the same as 
those he experienced during his 1992 CVA.  However, these 
statements are simply reassertions of statements that were 
made at the time of the 1994 and 1996 rating decisions, and 
therefore are not considered "new" for purposes of 
reopening his claim.

Upon review of the evidence, the Board finds that the newly 
associated evidence neither "new" or "material" for 
purposes of reopening the claim, as it is cumulative of 
previously considered evidence, it does not bear directly and 
substantially upon the specific matter under consideration, 
and is, therefore, not so significant that it must be 
considered to fairly decide the merits of the claim.  For 
these reasons, the claim of entitlement to service connection 
for CVA is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).

Service connection for arthritis of the lower spine.

By a rating action in April 1998, the RO denied the 
appellant's claim of entitlement to service connection for 
"spinal arthritis."  In a May 1998 written statement, the 
appellant indicated that he did not have the condition of 
"spinal arthritis."  However, the RO interpreted this 
statement as a notice of disagreement on this issue and 
issued a statement of the case in August 1998 on the issue.  
The appellant filed a substantive appeal via VA Form 9 as to 
all issues on the statement of the case in September 1998, 
and this issue was subsequently certified to the Board for 
appellate review in July 2004.  

On October 21, 2004, prior to the promulgation of a decision 
in the appeal, the appellant notified the Board that he had 
decided to withdraw his appeal as to the issue of entitlement 
to service connection for "arthritis of the lower spine" at 
his hearing before the Board at the RO  This request was 
transcribed into written form.  Under 38 U.S.C.A. § 7105 
(West 2002), the Board may dismiss any appeal that fails to 
allege specific error of fact or law in the determination 
being appealed.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202 (2004).  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration regarding any spinal 
condition.  Accordingly, the Board does not have jurisdiction 
to review the issue of entitlement to service connection for 
arthritis of the lower spine, and this issue is dismissed.


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim for entitlement to service 
connection for cerebrovascular accident is denied.

The issue of entitlement to service connection for arthritis 
of the lower spine is dismissed.


REMAND

In March 1997, the appellant claimed entitlement to service 
connection for carpel tunnel syndrome.  A rating decision 
dated in August 1998 denied the appellant's claim of 
entitlement to service connection for carpal tunnel syndrome 
and the appellant was notified of this decision.   A notice 
of disagreement as to this issue was received in September 
1998, and thereafter, a statement of the case addressing the 
issue of entitlement to service connection for carpal tunnel 
syndrome was issued in November 1998.  The appellant's 
representative statement in lieu of VA Form 646, was received 
by the RO in November 2000, more than two years after notice 
of the August 1998 rating decision denying entitlement to 
service connection for carpal tunnel syndrome and more than 
60 days after the statement of the case was issued.  

In an April 25, 2005 letter from the Board to the appellant, 
he was given notice that the Board was going to consider 
whether a timely substantive appeal with respect to 
entitlement to service connection for carpal tunnel syndrome 
had been received.  He was notified of the law and 
regulations relating to the timeliness of filing a 
substantive appeal and was given an opportunity to request a 
hearing or present argument related to this issue.  In 
correspondence received by the Board on May 25, 2005, the 
appellant requested to be scheduled for a hearing before the 
Board regarding the issue of whether he timely perfected an 
appeal to the August 1998 rating decision which denied 
entitlement to service connection for carpel tunnel syndrome.  
In this regard, the Board notes that testimony with regard to 
this issue was not received at the hearing before the Board 
in October 2004.

Accordingly, this case is remanded for the following action:

The RO must place the appellant's name on 
the docket for a hearing before the Board 
at the RO, regarding the issue of whether 
he timely perfected an appeal to the 
August 1998 rating decision which denied 
entitlement to service connection for 
carpel tunnel syndrome.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


